DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 5/17/2022.  As directed by the amendment, claims 11 and 13-18 have been amended, and claim 19 has been added. As such, claims 1-19 are pending in the instant application.
Regarding the double patenting rejections, Applicant requests on page 7 of Remarks filed 4/21/2022 (hereinafter “Remarks”) that the double patenting rejections be held in abeyance. This is not a proper response to a provisional double patenting rejection, see MPEP 804.I.B.1: “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” The double patenting rejections are maintained/updated below, where, for purposes of the double patenting rejections, claim 16 is considered to read as supported by the instant specification as discussed in the rejection under 35 USC 112(a)/first paragraph maintained below.
Applicant has amended claim 16 in an attempt to address the previous rejection under 35 USC 112(a)/first paragraph; the amendment has not corrected the issue. Applicant’s amendments to claims 11 and 14-18 somewhat address the previous rejections under 35 USC 112(b)/second paragraph, but not entirely, and they also introduce new issues under 35 USC 112(a&b)/first and second paragraphs. The rejections under 35 USC 112(a&b)/first and second paragraphs are updated below.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant alleges on page 8 of Remarks that the Office Action “incorrectly characterizes Wciorka’s substrate 72 as an acquisition system,” with Applicant's arguments on page 9 being entirely semantic, that is, reliant on the prior art simply calling elements by different names than those used in the instant claims. Applicant’s arguments do not address the actual structure of the components of the claim and how they differ (or not) from the prior art. While Wciorka may disclose what they call an acquisition system 50 and a core 14 (comprising substrate 72), this does not preclude the substrate 72 from corresponding to the claimed acquisition system because there is nothing to otherwise distinguish substrate 72 from the claimed acquisition system since it is positioned and functions as claimed as discussed in the rejection maintained below, particularly since substrate 72 of Wciorka is said to comprise the same materials as acquisition system 50, and thus substrate 72 comprehends an acquisition system itself--despite Wciorka para [0050] not describing it as such--because it provides the same functionality as acquisition system 50 as an inherent property of the materials thereof. Applicant must include structural differences (e.g. material composition, number/arrangement/connection of layers) to differentiate the claimed acquisition system from Wciorka, e.g. Applicant could include in the instant claims that a second substrate layer is positioned between the absorbent material and the acquisition system. 

Applicant also states on page 9 of Remarks: "the present application makes clear that the acquisition layer is distinct from the absorbent structure." The Examiner respectfully notes that substrate 72 of Wciorka is a distinct/discrete layer, and there is no requirement in claim 1 of e.g. non-attachment or spacing of the acquisition layer from the absorbent structure, e.g. by another structure, that precludes substrate 72 of Wciorka from reading on the claimed acquisition system.

Applicant argues on page 10 of Remarks that the channel portions of Wciorka are not discrete channels as now claimed. The Examiner respectfully notes that the fourth from the left on the second row from the top embodiment of Fig. 24 of Wciorka does disclose discrete channels, such that the rejection in view of Wciorka is updated below.

Applicant argues on page [1]2 of Remarks that the Office's modification of Raidel is hindsight and that no explanation is provided "as to why it would have been obvious to obliterate the upper voids 60 by adding Blaney's surge layer." First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Blaney demonstrates that the requisite knowledge (of adding an acquisition system above a channeled core, wherein the acquisition system extends into the channels) was available to an artisan at the time of invention [see also previously-cited Moelnlycke]. Second, the modification does not "obliterate the upper voids 60," it merely inserts/places material within said voids/channels, which are still present/otherwise untouched. The obvious reasoning for this modification was provided on page 23 of the Office Action, as taken directly from the teachings of Blaney.

 Applicant argues on page [1]2 of Remarks that the inclusion of a surge layer on top of the wrapped absorbent material of Raidel would "have been expected to interfere with [the flow of absorbent material within the wrap described by Raidel]”. Applicant provides no rationale as to how/why an additional layer on the outside of the wrap of would have any effect on the flow of material within the wrap, and the Examiner disagrees that the additional layer would interfere, because the additional layer is outside the wrap and thus has no contact with/impact on the flow of the internal material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-9  of U.S. Patent No. 9,974,699 B2 in view of Moelnlycke AB (GB 986,406 A; hereinafter “Moelnlycke”). The patented claims are more narrow and thus fully anticipate the instant claims 1 and 3-6, except that they lack that the acquisition system is in direct contact with the first absorbent structure and at least partially fills in the channel(s) of the absorbent structure, and they lack the instant extensions of the channels (instant claim 2), that the channels are permanent (instant claim 9), and that the acquisition system comprises a nonwoven (instant claim 10). However, Moelnlycke teaches that it was known in the absorbent article art at the time of invention for an acquisition system (soft layer 6) to be in direct contact with a first absorbent structure and at least partially fills in permanent channel(s) (depressions 4) of the absorbent structure that are reasonably suggested to extend as claimed, and that the acquisition system comprises a nonwoven (Moelnlycke Figs. 1-2; abstract). Therefore, it would have been obvious to an artisan at the time of invention to include the missing limitations in the patented claims to arrive at the instant claims as taught by Moelnlycke, in order to provide a suitable/known acquisition system that efficiently directs fluid into the channel(s).
Claims 11-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent No. 9,974,699 B2 in view of Guidotti et al. (US 2004/0243078 A1; hereinafter “Guidotti”). The patented claims include the limitations of the instant claims as discussed above, except the patented claims lack that the channels are spaced and permanent as claimed; however, Guidotti educates the patented claims to include permanent channels that are spaced as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout use and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,149,788 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow and thus fully anticipate the instant claims.
Claims 6 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11 of U.S. Patent No. 10,149,788 B2 in view of Guidotti. The patented claims include the limitations of the instant claims as discussed above, except the patented claims lack that the channels are curved/extend as claimed; however, Guidotti educates the patented claims to include curved channels that extend as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout the core and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claims 1, 3-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10-12 of U.S. Patent No. 10,517,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow and thus fully anticipate the instant claims 1, 3-5, 7 and 9, and bonding using the means of instant claim 8 was standard/obvious in the art at the time of invention, as was using a nonwoven as acquisition layer material (instant claim 10).
Claims 2, 6 and 11-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10-12 of U.S. Patent No. 10,517,777 B2 in view of Guidotti. The patented claims include/render obvious the limitations of the instant claims as discussed above, except the patented claims lack that the channels are curved/extend as claimed; however, Guidotti educates the patented claims to include curved channels that extend as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout the core and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claims 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,893,987 B2 in view of Guidotti. The patented claims are more narrow and thus fully anticipate the instant claims 11-13, 15 and 18, except that they lack that the channels are orientated as claimed; however, Guidotti educates the patented claims to include curved channels that are oriented as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout the core but not up to the edges thereof to prevent leakage and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 2 should read “and 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 14, the specification as originally filed only supports one substrate layer folding into channel portions (instant page 23, line 2 and Figs. 8-10 and 12-13). It does not support the range encompassed by “at least one” as now recited in lines 1-2, such that “at least one” is new matter which must be cancelled from the claims to address this rejection. Claim 16 (and thus its dependent claim 17) as currently written recites in lines 1-2 a first and/or second absorbent structure that has both a first substrate layer (per claim 11) and a second substrate layer (i.e. there are now at least three substrate layers, at least two in one absorbent structure and one in the other absorbent structure, or possibly four, i.e. two in each of the absorbent structures). It then recites “the second substrate layer of the second absorbent structure” in line 4 (i.e. at least the second absorbent structure has both a first substrate layer and a second substrate layer). The instant specification as filed only discloses a first and second absorbent structure each having a (i.e. one) substrate layer and those substrate layers, i.e. of the respective absorbent structures, being bonded through superposed channels of the respective absorbent layers, see e.g. instant Fig. 9. There is no disclosure of three or more substrate layers, much less the substrate layer of the first absorbent structure bonded to a second substrate layer of the second absorbent structure, especially not in combination with the substrate layer of the first absorbent structure bonded to the [first] substrate layer of the second absorbent structure as currently recited in claim 17 as dependent on claim 16. Thus, amended claims 16 and 17 continue to contain new matter that must be cancelled from the claim to address this rejection. For purposes of examination and compact prosecution, claim 16 will be interpreted as supported by the specification, see e.g. page 27, i.e. considered to read “ of the first absorbent structure and the  of the second absorbent structure are bonded…”, which also corrects the issue with claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 (and thus its dependent claims), line 26 recites “the at least two discrete channels”, wherein it is unclear in the claim whether this is referring to the at least two discrete channels of the first absorbent layer or the second absorbent layer, or both. As best understood, for purposes of examination, it is referring to both, such that the claim is considered (and could be amended to address this rejection) to read “wherein the at least two discrete channels of each of the first and second absorbent layers”.
Regarding claim 18, lines 1-2 recite “the at least two discrete channels”, wherein it is unclear in the claim whether this is referring to the at least two discrete channels of the first absorbent layer or the second absorbent layer, or both. As best understood, for purposes of examination, it is referring to both, such that the claim is considered (and could be amended to address this rejection) to read “wherein the at least two discrete channels of each of the first and second absorbent layers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6 and 9-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wciorka et al. (US 2009/0270825 A1; hereinafter “Wciorka”).
Regarding claim 1, Wciorka discloses a disposable diaper (diaper 10) (Fig. 1) having a transverse (left to right in Fig. 1) and longitudinal (up and down in Fig. 1) dimension, the disposable diaper comprising a backsheet (backsheet 20), a topsheet (top sheet 18) and an absorbent core (absorbent core 14/214) disposed therebetween (Fig. 2 in view of Figs. 11-12, 24 and 25C), wherein the absorbent core comprises a first absorbent structure (comprising substrate 64 and absorbent particulate polymer material 66) (Fig. 12), wherein the first absorbent structure has a wearer-facing surface (facing up in Fig. 12) and a garment-facing surface (facing down in Fig. 12) comprising a substrate layer (substrate 64) and an absorbent layer comprising absorbent material (absorbent particulate polymer material 66), the absorbent layer comprising:
i. transverse (left to right in Figs. 11-12/24) and longitudinal (up and down in Figs. 11-12/24) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges in Figs. 11/24) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (top and bottom edges in Figs. 11/24) extending in the transverse dimension; and 
iv. front, crotch and back regions arranged sequentially in the longitudinal dimension (delineation of “regions” is arbitrary and can assigned as appropriate in view of Figs. 11/24 such that the channels thereof extend in both the crotch and back “regions”); 
wherein the absorbent layer comprises a channel (first channel 219/cavity 215), the channel being substantially free of the absorbent material (the region defining the cavity may be substantially free of absorbent particulate polymer material, para [0110]) and extending through the thickness of the absorbent layer in the longitudinal dimension (Figs. 11-12, 24 and 25C); and wherein the absorbent core comprises an acquisition system (comprising substrate 72, which comprehends an acquisition system because it is a layer above the absorbent material that comes into contact with fluid first and then eventually releases at least some of the fluid to the underlying layer(s), see also para [0094], which references the acquisition-suitable nonwovens of paras [0077-86] for use as substrate 72) which is disposed between the topsheet and the wearer-facing surface of the absorbent structure (Fig. 12 in view of Fig. 2), and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure (Fig. 12; where, in as far as 72 extends into/lines the channel, it at least partially fills it).
Regarding claim 2, Wciorka discloses the disposable diaper of Claim 1 wherein the channel:
a. has a width of at least 4% of the transverse dimension of the absorbent layer (first channel may have a width from about 5% to about 60% of the width of the absorbent core, para [0009]);
b. extends over at least 15% of the longitudinal dimension of the absorbent layer (the first channel may have…a length from about 2% to about 50% of the length of the absorbent core, para [0009]); and
c. is at least present in the crotch region or part thereof (Figs. 11/24 with the crotch region assigned as that region in the middle that includes at least a part of the channel(s) 219).
Regarding claim 3, Wciorka discloses the disposable diaper of Claim 1 wherein the absorbent layer does not comprise channels extending up to the longitudinal and transversal edges of the absorbent layer (Figs. 11/24).
Regarding claim 4, Wciorka discloses the disposable diaper of Claim 1, wherein the absorbent material is immobilized on the substrate layer (by virtue of thermoplastic 68, see para [0091]).
Regarding claim 6, Wciorka discloses the disposable diaper of Claim 1 wherein the channel comprises one or more curvilinear portions (see Fig. 24, all the cavities that have curved edge portions, e.g. fourth from the left on the top row or first, fourth and first from the left on the second row from the top).
Regarding claim 9, Wciorka discloses the disposable diaper of Claim 1 wherein the channel is permanent (by virtue of the bonding between substrates 64 and 72, see Fig. 12 and para [0118]).
Regarding claim 10, Wciorka discloses the disposable diaper of Claim 1 wherein the acquisition system comprises a nonwoven (substrate…72…may be a non-woven material, para [0094]).
Regarding claim 11, Wciorka a disposable diaper (diaper 10) (Fig. 1) having a transverse (left to right in Fig. 1) and longitudinal (up and down in Fig. 1) dimension, the disposable diaper comprising a backsheet (backsheet 20), a topsheet (top sheet 18) and an absorbent core (absorbent core 14/214) disposed therebetween (Fig. 2 in view of Figs. 11-12, 24 and 25C), wherein the absorbent core comprises a first absorbent structure (comprising substrate 72 and absorbent particulate polymer material 74) (Fig. 12), and a second absorbent structure (comprising substrate 64 and absorbent particulate polymer material 66) (Fig. 12) to form a laminate (Fig. 12), 
wherein each of the first absorbent structure and the second comprises a substrate layer (substrate 72 and substrate 64) and an absorbent layer (absorbent particulate polymer material 74 and absorbent particulate polymer material 66) (Fig. 12), wherein each absorbent layer comprises absorbent material immobilized on the respective substrate layer (by virtue of thermoplastic 69 and thermoplastic 68, para [0091]), each absorbent layer comprising:
i. transverse (left to right in Figs. 11-12/24) and longitudinal (up and down in Figs. 11-12/24) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges in Figs. 11/24) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (top and bottom edges in Figs. 11/24) extending in the transverse dimension; and 
iv. front, crotch and back regions arranged sequentially in the longitudinal dimension (delineation of “regions” is arbitrary and can assigned as appropriate in view of Figs. 11/24 such that the channels thereof extend in both the crotch and back “regions”); 
v. two longitudinal portions delimited by a plane having a dimension that is coextensive with a central longitudinal axis of the respective absorbent structure and a second dimension that is perpendicular to both the central longitudinal axis and a central transverse axis (i.e. the left and right halves of the core, see Figs. 11/24); 
wherein each absorbent layer comprises at least two discrete channels (Fig. 24, fourth from the left on the second from the top row), each discrete channel being substantially free of the absorbent material (the region defining the cavity may be substantially free of absorbent particular polymer material, para [0110]) and extending through the thickness of the respective absorbent layer in the longitudinal dimension (Figs. 11-12, 24 and 25C); wherein each longitudinal portion of the respective absorbent layer comprises at least one of the discrete channel (Fig. 24, fourth from the left on the second from the top, where each longitudinal portion/half comprises two of the four channels), and 
wherein the at least two channel portions [of each of the first and second absorbent layers] are separated by a first distance in the crotch region and separated by a second distance in at least one of the front and back regions (see below), and wherein the first distance is different from the second distance (the distance is larger in the back).

    PNG
    media_image1.png
    271
    253
    media_image1.png
    Greyscale

Regarding claim 12, Wciorka discloses the disposable diaper of Claim 11 wherein the second distance is greater than the first distance (the distance is larger in the back) (see above).
Regarding claim 13, Wciorka discloses the disposable diaper of Claim 11  wherein each absorbent layer (66/74) does not comprise channel portions of the discrete channels extending up to the longitudinal and transversal edges of the respective absorbent layer (see above).
Regarding claim 14, Wciorka discloses the disposable diaper of Claim 11, wherein at least one substrate layer (72) folds into one or more channel portions of the discrete channels and forms a side wall of said one or more channel portions (Fig. 12).
Regarding claim 15, Wciorka discloses the disposable diaper of Claim 11  wherein at least one channel portion of the discrete channels is curvilinear (the edge portions of the oval-shaped channels in the embodiment discussed above are curved/curvilinear).
Regarding claim 16, Wciorka discloses the disposable diaper of Claim 11  wherein, as best understood, the substrate layer of the first absorbent structure (72) and the substrate layer (64) of the second absorbent structure are bonded in superposed channel portions of the discrete channels (Fig. 12; para [0118]).
Regarding claim 17, Wciorka discloses the disposable diaper of Claim 16 wherein the substrate layer (72) of the first absorbent structure and substrate layer (64) of the second absorbent structure are bonded via adhesive, heat bonding, ultrasonic bonding or combinations thereof (para [0118]).
Regarding claim 18, Wciorka discloses the disposable diaper of Claim 11 wherein the at least two discrete channels [of each of the first and second absorbent layers] are permanent (by virtue of the bonding between substrates 64 and 72, see Fig. 12 and para [0118]).
Regarding claim 19, Wciorka discloses the disposable diaper of Claim 4, wherein the absorbent material (66) is immobilized on the substrate by a thermoplastic adhesive material (thermoplastic 68) (Fig. 3; para [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raidel in view of Blaney et al. (US 2003/0163106 A1; hereinafter “Blaney”).
Regarding claim 1, Raidel discloses a disposable diaper (Fig. 1 in view of col. 13, lines 30-34 in view of col. 1, lines 9-12) having a transverse (left to right) and longitudinal dimension (front to back), the disposable diaper comprising a backsheet (liquid-impermeable layer 20), a topsheet (liquid-permeable layer 18) and an absorbent core (core 28) disposed therebetween (Fig. 4), wherein the absorbent core comprises a first absorbent structure (comprising cover 30 and material 32), wherein the first absorbent structure has a wearer-facing surface (facing up in Fig. 4) and a garment-facing surface (facing down in Fig. 4) comprising a substrate layer (lower area 30b) and an absorbent layer (material 32) comprising absorbent material (col. 7, lines 37-45), the absorbent layer comprising:
i. transverse (left to right) and longitudinal (front to back) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (front and back edges) extending in the transverse dimension; and 
iv. front (frontal region 12), crotch (middle region 14) and back (rear region 16) regions arranged sequentially in the longitudinal dimension (Fig. 1); 
wherein the absorbent layer comprises a channel (comprising a pair of upper and lower voids 60, 62) (Fig. 4), the channel being substantially free of the absorbent material and extending through the thickness of the absorbent layer in the longitudinal dimension (Fig. 4).
Raidel is silent regarding wherein the absorbent core comprises an acquisition system which is disposed between the topsheet and the wearer-facing surface of the absorbent structure, and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure. However, Blaney teaches that it was known in the absorbent article art at the time of invention to provide an absorbent core with an acquisition system (surge layer 13) (Fig. 7) which is disposed between a topsheet (top layer 21) and a wearer-facing surface of an absorbent structure (upper surface of core layer 17), and wherein the acquisition system is in direct contact with the absorbent structure such that the acquisition system at least partially fills in a channel (aperture 65) of the absorbent structure (Fig. 7). Therefore, it would have been obvious to an artisan at the time of invention to modify the absorbent core of Raidel to include an acquisition system which is disposed between the topsheet and the wearer-facing surface of the absorbent structure, and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure as taught by Blaney, in order to provide the well-known function of surge/acquisition layer (i.e. quick uptake of fluid from the topsheet and subsequent distribution to underlying layers) in a way that maximizes surge capacity while minimizing pooling on the skin surface (Blaney, para [0062]).
Regarding claim 2, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel:
b. extends over at least 15% of the longitudinal dimension of the absorbent layer (Fig. 9a-b, where it extends 100%); 
c. is at least present in the crotch region or part thereof (Fig. 9a-b).
and wherein Raidel Fig. 4 reasonably suggests [the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125] that the channel a. has a width of at least 4% of the transverse dimension of the absorbent layer and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, such that it would have been obvious to an artisan at the time of invention for the channel of Raidel to have a width of at least 4% of the transverse dimension of the absorbent layer as suggested by Raidel, in order to provide channels of sufficient volume for effective fluid distribution/transport therein (Raidel, col. 15, lines 9-14).
Regarding claim 3, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further teaches wherein the absorbent layer does not comprise channels extending up to the longitudinal and transversal edges of the absorbent layer (Fig. 1) and wherein it would have been obvious to an artisan at the time of invention to include such truncated channels in the embodiment of Fig. 4 in order to provide the expected result of retaining fluid within the core/preventing leakages from the edges thereof.
Regarding claim 4, Raidel in view of Blaney teaches the disposable diaper of Claim 1, wherein Raidel further discloses wherein the absorbent material is immobilized on the substrate layer (by virtue of upper area 30a being bonded to lower area 30b) (Fig. 4).
Regarding claim 5, Raidel in view of Blaney teaches the disposable diaper of Claim 1, wherein Raidel further discloses wherein the substrate layer (30b) folds into the channel, or part thereof, and forms a side wall or portion of a side wall of said channel (Fig. 4).
Regarding claim 6, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel comprises one or more curvilinear portions (Figs. 9a-b).
Regarding claim 7, Raidel in view of Blaney teaches the disposable diaper of Claim 1 comprising a second substrate layer (upper area 30a), wherein the substrate layer and the second substrate layer are bonded in the channel (Fig. 4; col. 15, lines 1-7).
Regarding claim 8, Raidel in view of Blaney teaches the disposable diaper of Claim 8 but Raidel is silent regarding wherein the substrate layer and second substrate layer are bonded via adhesive, heat bonding, ultrasonic bonding or combinations thereof. However, Raidel further demonstrates that these were standards means for bonding layers within absorbent articles at the time of invention (col. 14, lines 55-59), and thus would have been obvious to artisan at the time of invention use to produce the bonding at points 52, 54 disclosed by Raidel (Fig. 4; col. 15, lines 1-7) in order to provide the expected result of sufficiently bonded upper and lower areas 30a,b.
Regarding claim 9, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel is permanent (by virtue of the bonding between upper area 30a and lower area 30b, see Fig. 4; a permanent connection is attached, col. 15, lines 1-7).
Regarding claim 10, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Blaney further educates Raidel to include wherein the acquisition system comprises a nonwoven (Blaney para [0038]), and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. Therefore, it would have been obvious to an artisan at the time of invention for the acquisition layer taught by Raidel in view of Blaney to comprise a nonwoven as further taught by Blaney, in order to provide the expected result of a suitable acquisition/surge layer, i.e. one that is capable of functioning as such, using standard and readily-available and/or cost-effective materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785